Exhibit 10.5

ROAN RESOURCES LLC

MANAGEMENT INCENTIVE PLAN

FORM OF PERFORMANCE SHARE UNIT GRANT NOTICE

Pursuant to the terms and conditions of the Roan Resources LLC Management
Incentive Plan, as amended from time to time (the “Plan”), Roan Resources LLC
(the “Company”) hereby grants to the individual listed below (“you” or
“Employee”) an award (this “Award”) of Performance Share Units (the “PSUs”)
subject to the terms and conditions set forth herein and in the Performance
Share Unit Agreement attached hereto as Exhibit A (the “Agreement”) and the
Plan, each of which is incorporated herein by reference. Capitalized terms used
but not defined herein shall have the meanings set forth in the Plan.

 

Employee:                                              Date of Grant:   
                                          Target PSUs:   
                               PSUs Performance Period:   
                                          (the “Performance Period Commencement
Date”) through                                          (the “Performance Period
End Date”) Vesting Schedule:    Except as expressly provided in Section 3(b) of
the Agreement, the PSUs shall become vested on the Performance Period End Date,
so long as you remain continuously employed by the Company from the Date of
Grant through such date. Earning of PSUs:    Subject to the Agreement, the Plan
and the other terms and conditions set forth herein, the PSUs shall become
earned in the manner set forth below. The number of PSUs, if any, that become
earned in the Performance Period will be determined in accordance with the
following table (the “Performance Goals”):

By signing below, you agree to be bound by the terms and conditions of the Plan,
the Agreement and this Performance Share Unit Grant Notice (this “Grant
Notice”). You acknowledge that you have reviewed the Agreement, the Plan and
this Grant Notice in their entirety and fully understand all provisions of the
Agreement, the Plan and this Grant Notice. You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the Committee
regarding any questions or determinations arising under the Agreement, the Plan
or this Grant Notice. This Grant Notice may be executed in one or more
counterparts (including portable document format (.pdf) and facsimile
counterparts), each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.



--------------------------------------------------------------------------------

In addition, you are consenting to receive documents with respect to the Plan
and the PSUs granted hereunder by means of electronic delivery, provided that
such delivery complies with the rules, regulations, and guidance issued by the
Securities and Exchange Commission and any other applicable government agency.
This consent shall be effective for the entire time that you are a participant
in the Plan.

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, and Employee has executed this Grant
Notice, effective for all purposes as provided above.

 

ROAN RESOURCES LLC

By:  

 

Name:   Title:  

EMPLOYEE

 

SIGNATURE PAGE TO

PERFORMANCE SHARE UNIT GRANT NOTICE



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF PERFORMANCE SHARE UNIT AGREEMENT

This Performance Share Unit Agreement (this “Agreement”) is made as of the Date
of Grant set forth in the Grant Notice to which this Agreement is attached (the
“Date of Grant”) by and between Roan Resources LLC, a Delaware limited liability
company (the “Company”), and                          (“Employee”).

1.    Definitions. Capitalized terms used but not specifically defined herein
shall have the meanings specified in the Plan or the Grant Notice.

2.    Award. Effective as of the Date of Grant, the Company hereby grants to
Employee the number of PSUs set forth in the Grant Notice on the terms and
conditions set forth in the Grant Notice, this Agreement and the Plan, which is
incorporated herein by reference as a part of this Agreement. In the event of
any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control. To the extent earned, each PSU represents the right to receive
one Unit, subject to the terms and conditions set forth in the Grant Notice,
this Agreement and the Plan. Unless and until the PSUs have become earned in the
manner set forth in the Grant Notice and this Agreement, Employee will have no
right to receive any Units or other payments in respect of the PSUs. Prior to
settlement of this Award, the PSUs and this Award represent an unsecured
obligation of the Company, payable only from the general assets of the Company.
For purposes of the Plan, the PSUs constitute a Performance Award and Phantom
Units.

3.    Vesting of PSUs.

(a)    Except as otherwise set forth in this Section 3 below, the PSUs shall
vest in accordance with the vesting schedule set forth in the Grant Notice.

(b)    Notwithstanding anything in the Grant Notice or this Agreement to the
contrary and except as otherwise provided in Section 3(c), if Employee’s
employment with the Company terminates as a result of (i) the Company’s
termination of Employee’s employment without Cause (as defined in the employment
agreement between Employee and the Company (the “Employment Agreement”)), (ii)
Employee’s resignation for Good Reason (as defined in the Employment Agreement),
or (iii) Employee’s death or Disability (as defined in the Employment
Agreement), then a number of PSUs equal to the Pro-Rated Amount shall become
vested and will be settled within      days following the date of such
termination in accordance with Section 6; provided, however, that such vested
PSUs shall remain subject to the terms and conditions set forth in the Grant
Notice and this Agreement, including Sections 5, 6 and 9 below. As used herein,
the “Pro-Rated Amount” equals the product of (A) the total number of PSUs, if
any, that would have become earned based on achievement of the Performance Goals
from the Performance Period Commencement Date through the date of such
termination and (B) a fraction, the numerator of which is equal to the number of
days in the Performance Period that elapsed prior to such termination and the
denominator of which is equal to the total number of days in the Performance
Period; provided that Employee executes within the time provided to do so (and
does not revoke within any time provided to do so) a Release (as defined in the
Employment Agreement).

 

A-1



--------------------------------------------------------------------------------

(c)    Notwithstanding anything in the Grant Notice or this Agreement to the
contrary, if within the one-year period following a Change in Control,
Employee’s employment with the Company terminates as a result of (i) the
Company’s termination of Employee’s employment without Cause, (ii) Employee’s
resignation for Good Reason, or (iii) Employee’s death or Disability, then a
number of PSUs, if any, that would have become earned based on achievement of
the Performance Goals from the Performance Period Commencement Date through the
date of such Change in Control shall become vested and will be settled within
     days following the date of such termination in accordance with Section 6;
provided, however, that such vested PSUs shall remain subject to the terms and
conditions set forth in the Grant Notice and this Agreement, including Sections
5, 6 and 9 below.

4.    Forfeitures Upon Termination of Employment.

(a)    If Employee’s employment with the Company terminates as a result of
(i) the Company’s termination of Employee’s employment for Cause,
(ii) Employee’s resignation without Good Reason, including, if applicable, a
termination of Employee’s employment as a result of the expiration of the term
of the Employment Agreement due to Employee providing notice of non-renewal of
such agreement, then, on the date of such termination, Employee shall forfeit
without consideration all of the PSUs that remain outstanding (including vested
PSUs) and have not been settled and all rights arising from such PSUs and from
being a holder thereof.

(b)    If Employee’s employment with the Company terminates for any reason other
than as set forth in Section 4(a), Employee shall forfeit without consideration
all of the PSUs that remain unvested (after giving effect to any accelerated
vesting pursuant to Section 3(b)) and all rights arising from such PSUs and from
being a holder thereof.

(c)    The forfeiture of PSUs pursuant to this Section 4 shall occur immediately
and automatically (without further action of the Company or any other person)
upon the termination giving rise to such forfeitures.

5.    Earning of PSUs. Following the end of the Performance Period, the
Committee will determine the level of achievement of the Performance Goals for
the Performance Period. The number of PSUs, if any, that actually become earned
for the Performance Period will be determined by the Committee in accordance
with the Grant Notice (and any PSUs that do not become so earned shall be
automatically forfeited). Unless and until the PSUs have become earned and been
settled in accordance with Section 6, Employee will have no right to receive any
dividends or other distributions with respect to the PSUs.

6.    Settlement of PSUs. As soon as administratively practicable following the
Performance Period End Date, but in no event later than 60 days thereafter,
Employee (or Employee’s permitted transferee, if applicable) shall be issued a
number of Units equal to the number of PSUs subject to this Award that have
become (i) vested in accordance with the Grant Notice and Section 3, as
applicable, and (ii) earned based on the level of achievement of the Performance
Goals as determined by the Committee in accordance with Section 5. Any
fractional PSU that becomes earned hereunder shall be rounded down at the time
Units are issued in settlement of such PSU. No fractional Units, nor the cash
value of any fractional Units, will be issuable or payable to Employee pursuant
to this Agreement. All Units issued hereunder shall be

 

A-2



--------------------------------------------------------------------------------

delivered either by delivering one or more certificates for such Units to
Employee or by entering such Units in book-entry form, as determined by the
Committee in its sole discretion. The Employee agrees that the Employee and the
Employee’s spouse, if any, will, upon request of the Company, execute and
deliver to the Company such documents and instruments as the Company, in its
discretion, may require to evidence such persons’ agreement to be bound by the
terms of the LLC Agreement. The value of Units shall not bear any interest owing
to the passage of time. Neither this Section 6 nor any action taken pursuant to
or in accordance with this Agreement shall be construed to create a trust or a
funded or secured obligation of any kind.

7.    Rights as a Member. Neither Employee nor any person claiming under or
through Employee shall have any of the rights or privileges of a holder of Units
in respect of any Units that may become deliverable hereunder unless and until
certificates representing such Units have been issued or recorded in book entry
form on the records of the Company or its transfer agents or registrars, and
delivered in certificate or book entry form to Employee or any person claiming
under or through Employee. All Units issued hereunder shall be subject to the
terms of the LLC Agreement.

8.    Tax Withholding. To the extent that the receipt, vesting or settlement of
the PSUs results in compensation income or wages to Employee for federal, state,
local and/or foreign tax purposes, Employee shall make arrangements satisfactory
to the Company for the satisfaction of obligations for the payment of
withholding taxes and other tax obligations relating to the PSUs, which
arrangements include the delivery of cash or cash equivalents or, if permitted
by the Committee in its sole discretion, Units (including previously Units, net
settlement, a broker-assisted sale, or other cashless withholding or reduction
of the amount of Units otherwise issuable or delivered pursuant to this Award),
other property, or any other legal consideration the Committee deems
appropriate. If such tax obligations are satisfied through net settlement or the
surrender of previously owned Units, the maximum number of Units that may be so
withheld (or surrendered) shall be the number of Units that have an aggregate
Fair Market Value on the date of withholding or surrender equal to the aggregate
amount of such tax liabilities determined based on the greatest withholding
rates for federal, state, local and/or foreign tax purposes, including payroll
taxes, that may be utilized without creating adverse accounting treatment for
the Company with respect to this Award, as determined by the Committee. Employee
acknowledges that there may be adverse tax consequences upon the receipt,
vesting or settlement of the PSUs or disposition of the Units underlying the
PSUs and that Employee has been advised, and hereby is advised, to consult a tax
advisor. Employee represents that Employee is in no manner relying on the Board,
the Committee, the Company or any of its Affiliates or any of their respective
managers, directors, officers, employees or authorized representatives
(including attorneys, accountants, consultants, bankers, lenders, prospective
lenders and financial representatives) for tax advice or an assessment of such
tax consequences.

9.    Restrictions on Transfer. None of the PSUs or any interest or right
therein shall be (i) sold, pledged, assigned or transferred in any manner other
than by will or the laws of descent and distribution, unless and until the Units
underlying the PSUs have been issued, and all restrictions applicable to such
Units have lapsed, or (ii) liable for the debts, contracts or engagements of
Employee or his or her successors in interest. Except to the extent expressly
permitted by the preceding sentence, any purported sale, pledge, assignment,
transfer, attachment or encumbrance of the PSUs or any interest or right therein
shall be null, void and unenforceable against the Company and its Affiliates.
Units issued hereunder may not be sold, pledged, assigned or transferred in any
manner except in accordance with the LLC Agreement.

 

A-3



--------------------------------------------------------------------------------

10.    Compliance with Securities Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of Units hereunder will be subject to
compliance with all applicable requirements of applicable law with respect to
such securities and with the requirements of any stock exchange or market system
upon which the Units may then be listed. No Units will be issued hereunder if
such issuance would constitute a violation of any applicable law or regulation
or the requirements of any stock exchange or market system upon which the Units
may then be listed. In addition, Units will not be issued hereunder unless (a) a
registration statement under the Securities Act is in effect at the time of such
issuance with respect to the Unit be issued or (b) in the opinion of legal
counsel to the Company, the Units to be issued are permitted to be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary for the lawful issuance and sale of any
Units hereunder will relieve the Company of any liability in respect of the
failure to issue such Units as to which such requisite authority has not been
obtained. As a condition to any issuance of Units hereunder, the Company may
require Employee to satisfy any requirements that may be necessary or
appropriate to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect to such compliance as may be
requested by the Company.

11.    Legends. If a certificate is issued with respect to Units delivered
hereunder, such certificate shall bear such legend or legends as the Committee
deems appropriate in order to reflect the restrictions set forth in this
Agreement and to ensure compliance with the terms and provisions of this
Agreement, the rules, regulations and other requirements of the Securities and
Exchange Commission, any applicable laws or the requirements of any stock
exchange on which the Units are then listed. If the Units issued hereunder are
held in book-entry form, then such entry will reflect that the Units are subject
to the restrictions set forth in this Agreement.

12.    Execution of Receipts. Any issuance or transfer of Units or other
property to Employee or Employee’s legal representative, heir, legatee or
distributee, in accordance with this Agreement shall be in full satisfaction of
all claims of such person hereunder. As a condition precedent to such payment or
issuance, the Company may require Employee or Employee’s legal representative,
heir, legatee or distributee to execute a receipt therefor in such form as it
shall determine appropriate.

13.    No Right to Continued Employment or Awards.

(a)    For purposes of this Agreement, Employee shall be considered to be
employed by the Company as long as Employee remains an employee of the Company
or any Affiliate, or an employee of a corporation or other entity (or a parent
or subsidiary of such corporation or other entity) assuming or substituting a
new award for this Award. Without limiting the scope of the preceding sentence,
it is specifically provided that Employee shall be considered to have terminated
employment with the Company at the time of the termination of the “Affiliate”
status of the entity or other organization that employs Employee. Nothing in the
adoption of the Plan, nor the award of the PSUs thereunder pursuant to the Grant
Notice and this Agreement, shall

 

A-4



--------------------------------------------------------------------------------

confer upon Employee the right to continued employment by, or a continued
service relationship with, the Company or any such Affiliate, or any other
entity, or affect in any way the right of the Company or any such Affiliate, or
any other entity to terminate such employment at any time. Unless otherwise
provided in a written employment agreement or by applicable law, Employee’s
employment by the Company, or any such Affiliate, or any other entity shall be
on an at-will basis, and the employment relationship may be terminated at any
time by either Employee or the Company, or any such Affiliate, or other entity
for any reason whatsoever, with or without cause or notice. Any question as to
whether and when there has been a termination of such employment, and the cause
of such termination, shall be determined by the Committee or its delegate, and
such determination shall be final, conclusive and binding for all purposes.

(b)    The grant of the PSUs is a one-time benefit and does not create any
contractual or other right to receive a grant of Awards or benefits in lieu of
Awards in the future. Future plans will be at the sole discretion of the
Company.

14.    Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of Employee, such
notices or communications shall be effectively delivered if hand delivered to
Employee at Employee’s principal place of employment or if sent by registered or
certified mail to Employee at the last address Employee has filed with the
Company. In the case of the Company, such notices or communications shall be
effectively delivered if sent by registered or certified mail to the Company at
its principal executive offices.

15.    Agreement to Furnish Information. Employee agrees to furnish to the
Company all information requested by the Company to enable it to comply with any
reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.

16.    Entire Agreement; Amendment. This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the PSUs granted hereby; provided¸ however, that the
terms of this Agreement shall not modify and shall be subject to the terms and
conditions of any employment and/or severance agreement between the Company (or
an Affiliate or other entity) and Employee in effect as of the date a
determination is to be made under this Agreement. Without limiting the scope of
the preceding sentence, except as provided therein, all prior understandings and
agreements, if any, among the parties hereto relating to the subject matter
hereof are hereby null and void and of no further force and effect. The
Committee may, in its sole discretion, amend this Agreement from time to time in
any manner that is not inconsistent with the Plan; provided, however, that
except as otherwise provided in the Plan or this Agreement, any such amendment
that (a) materially reduces the rights of Employee or (b) adversely affects the
economic rights of Employee under this Award shall be effective only if it is in
writing and signed by both Employee and an authorized officer of the Company.
Notwithstanding any provision in this Agreement, the Grant Notice or the Plan to
the contrary, the Committee will use good faith in exercising its discretion
pursuant to Sections 8(e)(iv) and (v) of the Plan with respect to any event
described in Section 8(e) of the Plan.

17.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.

 

A-5



--------------------------------------------------------------------------------

18.    Successors and Assigns. The Company may assign any of its rights under
this Agreement without Employee’s consent. This Agreement will be binding upon
and inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer set forth herein and in the Plan, this Agreement
will be binding upon Employee and Employee’s beneficiaries, executors,
administrators and the person(s) to whom the PSUs may be transferred by will or
the laws of descent or distribution.

19.    Clawback. Notwithstanding any provision in this Agreement, the Grant
Notice or the Plan to the contrary, to the extent required by (a) applicable
law, including the requirements of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010, any Securities and Exchange Commission rule or
any applicable securities exchange listing standards and/or (b) the Company’s
clawback policy and any other policy that may be adopted or amended by the Board
from time to time, all Units issued hereunder shall be subject to forfeiture,
repurchase, recoupment and/or cancellation to the extent necessary to comply
with such law(s) and/or policy.

20.    Counterparts. The Grant Notice may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument. Delivery of an executed counterpart of
the Grant Notice by facsimile or pdf attachment to electronic mail shall be
effective as delivery of a manually executed counterpart of the Grant Notice.

21.    Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of such provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

22.    Headings; References; Interpretation. All Section headings in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any of the provisions hereof. The words “hereof,”
“herein” and “hereunder” and words of similar import, when used in this
Agreement, shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All references herein to Sections shall, unless the
context requires a different construction, be deemed to be references to the
Sections of this Agreement. All references to “including” shall be construed as
meaning “including without limitation.” Unless the context requires otherwise,
all references herein to a law, agreement, instrument or other document shall be
deemed to refer to such law, agreement, instrument or other document as amended,
supplemented, modified and restated from time to time to the extent permitted by
the provisions thereof. All references to “dollars” or “$” in this Agreement
refer to United States dollars. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and vice
versa. Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved against any party hereto, whether under any rule of
construction or otherwise. On the contrary, this Agreement has been reviewed by
each of the parties hereto and shall be construed and interpreted according to
the ordinary meaning of the words used so as to fairly accomplish the purposes
and intentions of the parties hereto.

 

A-6



--------------------------------------------------------------------------------

23.    Code Section 409A. The PSUs and any amounts payable pursuant to this
Agreement are intended to be exempt from or compliant with Section 409A of the
Code and the Treasury regulations and other interpretive guidance issued
thereunder (collectively, “Section 409A”). If Employee is deemed to be a
“specified employee” within the meaning of Section 409A, as determined by the
Committee, at a time when Employee becomes eligible for settlement of the PSUs
upon his “separation from service” within the meaning of Section 409A, then to
the extent necessary to prevent any accelerated or additional tax under
Section 409A, such settlement will be delayed until the earlier of: (a) the date
that is six months following Employee’s separation from service and
(b) Employee’s death. Notwithstanding the foregoing, the Company makes no
representations that the payments provided under this Agreement are exempt from
or compliant with Section 409A and in no event shall the Company be liable for
all or any portion of any taxes, penalties, interest or other expenses that may
be incurred by Employee on account of non-compliance with Section 409A.

[Remainder of Page Intentionally Blank]

 

A-7